EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 2 is amended to identify the relationship of a magnets to the two recesses. 
 
2. (Examiner’s Amendment) The Insulin Bottle Storage and Dispensing system of claim 1 wherein the closed back is formed with two recesses adjacent to the top and bottom, with magnets housed in the recesses.
2. (Examiner’s Amendment - Clean) The Insulin Bottle Storage and Dispensing system of claim 1 wherein the closed back is formed with two recesses adjacent to the top and bottom, with magnets housed in the recesses.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Reference number 54 is absent from the Specification. The reference number is present in Figures 2-4.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes. 
The following is a proposed amendment to Paragraph 0036 in Published Application US 2022/0241150. 
 [0036] The closed back is formed with two recesses adjacent to the top and bottom. In the preferred embodiment the recesses are circular. Magnets 50 are housed in the recesses for the purpose of removably attaching to a metal surface such as the exterior of a refrigerator. Two apertures (54) are formed in the closed back interior and adjacent to the two recesses to allow attachment to a vertical surface such as a cabinet door using screws. Alternately the housing could be mounted using an adhesive or adhesive system such as glue, Velcro™ or mounting tape.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims recite a novel structure for an insulin bottle storage and dispensing system not suggested by the prior art. The closest prior art structure is Draughn (US 2002/0124905) which discloses a similar wall or magnetically supported vial holder. However, the holding means for the vial is a single hole which supports the vial neck. Similarly, Cohn (US 6497697) discloses a similar syringe guide and vial holder but lacks the claimed interior shelves (44), upper retaining ridge (42), and cutouts (40).
 Other approaches for holding a syringe and vial use alternate supporting means for the vial such as Muntz (US 5873859), Whitty (US 3853158), or Metz (US 2019/0117516). None of these prior art structures make obvious the claimed structure of the cut-outs, retaining ridge, upper and central interior shelf, and a semi-rectangular cutout (38).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/           Examiner, Art Unit 3736